EXHIBIT11.1 STATEMENT OF COMPUTATION OF EARNINGS PER SHARE Three Months Ended Three Months Ended September 30, 2007 September 30, 2006 Shares Earnings Per Share Shares Earnings Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,194 $ 0.36 7,182 $ 0.36 Diluted Average Shares Outstanding 7,194 7,182 Common Stock Equivalents 8 0 7,202 $ 0.36 7,182 $ 0.36 Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 Shares Earnings Per Share Shares Earnings Per Share (in Thousands) (in Thousands) Basic Weighted Average Shares Outstanding 7,188 $ 1.08 7,176 $ 1.05 Diluted Average Shares Outstanding 7,188 7,176 Common Stock Equivalents 10 1 7,198 $ 1.08 7,177 $ 1.05
